 
EXHIBIT 10.1

 
EMPLOYMENT AGREEMENT
 
EMPLOYMENT AGREEMENT made as of this 8th day of April, 2006, (“Employment
Agreement” or “Agreement”) by and between Javelin Pharmaceuticals, Inc.
(“Javelin” or the “Company”), with a place of business at 130 West 42nd Street,
New York, NY 10036 and Stephen J. Tulipano (“Employee”) residing at 15 Barbara
Road, Stoneham, MA 02180.
 
The parties wish to enter into an Employment Agreement pursuant to which
Employee will be employed by Javelin.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereby agree as follows:
 
1.   Employment.  Javelin agrees to employ Employee and Employee agrees to be
employed by Javelin as its Chief Financial Officer commencing May 1, 2006 on the
terms and conditions set forth herein.
 
2.   Duties. As Chief Financial Officer of Javelin, Employee shall have such
powers and perform such duties as are customary for such a position at a company
comparable to Javelin, and as shall from time to time be assigned to him by the
President, Chief Executive Officer, Chief Operating Office of Javelin and/or
Javelin’s Board of Directors. Employee shall devote his full working time to the
performance of his duties to the Company. Employee’s services will be rendered
from Javelin’s offices in New York, New York and Cambridge, Massachusetts or
wherever business travel requires his presence. Employee shall report to
Javelin’s Chief Executive Officer.
 
3.   Term of Agreement and Termination.  The term of the Agreement shall be for
two (2) years, unless earlier terminated:
 
(a)   by either party within the first three (3) months of the term for any
reason or no reason on written notice to the other;
 
(b)   immediately upon the death of Employee;
 
(c)   at the option of Javelin, immediately on notice, in the event of the
inability of the Employee to perform his duties hereunder, whether by reason of
injury, illness (physical or mental), or otherwise, for more than twelve (12)
weeks in any period of fifty-two (52) consecutive weeks;
 

--------------------------------------------------------------------------------



(d)   by Javelin, immediately, for cause. For purposes of this agreement,
“cause” shall mean: (i) Employee’s breach of his duties to the Company under
this Agreement, or any statute, regulation or common law; (ii) Employee’s
failure or refusal, after notice thereof, to perform specific directives of the
President, the Chief Executive Officer, the Chief Operating Officer or the Board
of Directors of Company, when such directives are consistent with the scope and
nature of Employee’s duties and responsibilities as Chief Financial Officer;
(iii) dishonesty of the Employee affecting or relating to the Company; (iv)
Drunkenness or use of drugs which interferes with the performance of Employee’s
obligations under this Agreement (v) Employee’s conviction of a felony or of any
crime involving moral turpitude, fraud or misrepresentation; or (vi) violation
of Javelin’s Employee Proprietary Information and Inventions Agreement
(Including Non-Competition and Arbitration); or (vii) Any gross or willful
conduct of Employee, resulting in loss to the Company, damage to the Company’s
reputation, or theft or defalcation from the Company.
 
In the event, following the expiration of this agreement, that the Company
continues the employment of Employee, whether upon the terms of this agreement
or otherwise, such employment shall be “at will” and such action shall not
create an employment for a definite term or period.
 
4.   Compensation.  In consideration of the services to be rendered to Javelin
under this Employment Agreement, Employee’s compensation shall be as follows:
(i) a base salary at the rate of $200,000 per year, payable bi-monthly in
accordance with Javelin’s usual payroll procedures; (ii) a hiring bonus of
150,000 options for Javelin stock that will vest in accordance with a fixed
schedule approved by Javelin’s Board of Directors; (iii) a discretionary
performance-based bonus for the 2006 calendar year in the range of 0-49% of
Employee’s base annual salary, with a target bonus of 30%, to be determined at
the sole discretion of Javelin provided that Employee is still employed by
Javelin on the date bonuses are paid; and (iv) the opportunity to participate in
Javelin’s performance-based Employee Incentive Stock Option Plan.
5.   Expenses.   Javelin will reimburse Employee for reasonable expenses
incurred by Employee in the furtherance of Javelin’s business, including
reasonable travel expenses. Air travel shall be at coach or lower fares.
Employee shall provide Javelin appropriate receipts or
 
2

--------------------------------------------------------------------------------


 
other evidence of the expenses incurred by Employee, and will be reimbursed
against such receipts on a monthly basis.
 
6.   Vacation and Benefits.
 
(i) Employee shall be entitled to paid vacation equal to three weeks (15
business days) per year. Unused vacation days at the end of a calendar year will
roll over to the following year or may be paid at the prorated base salary then
in effect, at Javelin’s option;
(ii) Employee will be eligible to participate in and obtain the health and
dental benefits provided generally to Javelin’s executive employees; and
 
7.   Employee Proprietary Information and Inventions Agreement (Including
Non-Competition and Arbitration).  Employee, as a condition of his employment,
and continuing employment by Javelin, shall execute and comply with Javelin’s
Employee Proprietary Information and Inventions Agreement (Including
Non-Competition and Arbitration).
 
8.   Entire Agreement.  This Employment Agreement replaces all prior agreements,
discussions and understanding between the parties and, together with the
Employee Proprietary Information and Inventions Agreement (Including
Non-Competition and Arbitration) referenced in the proceeding paragraph,
contains the entire agreement with regard to the employment of Employee by
Javelin.
 
9.   Representations by Employee.   Employee represents and warrants that as of
the date of this Employment Agreement and continuing thereafter during its term,
Employee is not and will not be under any contractual or other obligation
whatsoever to any third party or former employer which (i) conflicts with any
provision of this Employment Agreement, (ii) limits or restricts the ability of
Employee to enter into this Employment Agreement or, generally, to be employed
by Javelin, or (iii) limits or restricts the ability of Employee to perform the
duties and requirements of his position.
 
10.  Notices.  Any notice or notices required by the terms of this Employment
Agreement shall be in writing and shall be deemed given upon delivery to the
other party if delivered by hand; twenty four hours after sending by facsimile
or Express Mail or recognized national overnight delivery carrier; or five days
after mailing which, if used, shall be by postage prepaid, registered mail,
return receipt requested, to the respective parties as follows:
 
3

--------------------------------------------------------------------------------


 
If to Javelin:
Javelin Pharmaceuticals, Inc.
125 Cambridge Park Drive
Cambridge, MA 02140
Fax No. (617) 349-4505
   
To the attention of:
Daniel B. Carr, MD
   
With copy to:
Stephen E. Tisman, Esq.
     
Margolis & Tisman LLP
280 Madison Avenue
New York, New York 10016
Fax No.: (212) 686-1544
   
If to Employee:
Stephen J. Tulipano, CPA, MBA
15 Barbara Road
Stoneham, MA 02180
Fax No.: to be specified by Employee





or to such other address or addresses, or fax numbers, as either party may
designate in accordance with this paragraph.
 
11.  Severability.  The invalidity of any provision or provisions of this
Agreement shall not affect any of the other provisions of this Agreement which
shall all remain in full force and effect. In addition, any such provisions
deemed to be invalid shall be deemed amended so that such provisions survive to
the fullest extent permitted by New York Law.
 
12.  Assignment.  This Agreement, and Employee’s rights and obligations
hereunder, may not be assigned by Employee. Javelin may assign its rights, but
only together with its obligations, hereunder in connection with any sale,
transfer or other disposition of all or substantially all of its business or
assets. The obligations of Javelin hereunder shall be binding on its successors
and assigns, including, but not limited to its successors and assigns whether by
merger, consolidation or acquisition of all or substantially all of its business
or assets.
 
13.  Governing Law and Jurisdiction .  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, without
reference to its conflict of laws rules and the New York State Courts in New
York County, and the United States District Court for the Southern District of
New York, shall have exclusive jurisdiction over all disputes under or in
connection with this Agreement and the parties agree that venue shall rest
exclusively in those courts.
 
4

--------------------------------------------------------------------------------


 
14.  Headings.  The paragraph headings contained in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Employment Agreement
 


JAVELIN PHARMACEUTICALS, INC.
 
   
By:
/s/Daniel B. Carr
 
/s/Stephen J. Tulipano
 
Daniel B. Carr, MD
 
Stephen J. Tulipano, CPA, MBA
 
 
April 8, 2006
 
April 8, 2006
 
date
 
date

 
 
5

--------------------------------------------------------------------------------

